Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Peter Law on 02/24/21.
4.	The application has been amended as follows: 

	Claim 1:
	A channel type heterogeneous reactor core for a heavy water reactor for burnup of thorium based fuel, the heterogeneous reactor core comprising: 
at least one seed fuel channel region comprising seed fuel channels for receiving seed fuel bundles of thorium based fuel; and 
at least one blanket fuel channel region comprising blanket fuel channels for receiving blanket fuel bundles of thorium based fuel; 
wherein the seed fuel bundles have a higher percentage content of fissile fuel than the blanket fuel bundles; 
wherein the at least one seed fuel channel region and the at least one blanket fuel channel region are each substantially circular in cross-section and arranged in an annular pattern within the heterogeneous reactor core, an outermost ring of the heterogeneous reactor core comprising the at least one blanket fuel channel region; 
; and
wherein 49-51% of the channel type heterogeneous reactor core comprises the seed fuel channel region while the balance comprises the blanket fuel channel region.

	Claim 24: CANCEL
	
Claim 25: CANCEL

	Claim 31: 
A heavy water reactor comprising: 
a channel type heterogeneous reactor core comprising: 
at least one seed fuel channel region comprising seed fuel channels for receiving seed fuel bundles of thorium based fuel; and 
at least one blanket fuel channel region comprising blanket fuel channels for receiving blanket fuel bundles of thorium based fuel; 
wherein the seed fuel bundles have a higher percentage content of fissile fuel than the blanket fuel bundles; and 
wherein the at least one seed fuel channel region and the at least one blanket fuel channel region are each substantially circular in cross-section and arranged in an annular pattern within the heterogeneous reactor core, an outermost ring of the annular pattern heterogeneous reactor core comprising the at least one blanket fuel channel region; 
wherein the heavy water reactor is an enhanced CANDU-6 (EC-6) reactor; and 
wherein 49-51% of the channel type heterogeneous reactor core comprises the seed fuel channel region while the balance comprises the blanket fuel channel region.

	Claim 32: CANCEL

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 22, 23, and 26 directed to species non-elected without traverse.  Accordingly, claims 22, 23, and 26 have been cancelled.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Although Milgram discusses reasons for optimizing fuel ratios in a once-through thorium cycle, Milgram arrives at an instantaneous loading ratio of NT/NU = 0.7. Such a ratio is not applicable to the recited core, which contains thorium in both the blanket and core fuel bundles. Furthermore, one could not arrive at the claimed ratio without using the instant specification as a blueprint. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646